Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 1 of 12 PageID #: 21024




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

  VLSI TECHNOLOGY LLC,

                      Plaintiff,

                 V.
                                           Civil Action No. 18-0966-CFC
  INTEL CORPORATION,

                      Defendant.


  Brian E. Fmnan, Michael J. Fmnan, FARNAN LLP, Wilmington, Delaware;
  Morgan Chu, Benjamin Hattenbach, Amy Proctor, Dominik Slusarczyk, Charlotte
  J. Wen, IRELL & MANELLA LLP, Boston, Massachusetts; Christopher
  Abernethy, Iian Jablon, Adina Stohl, Brian Weissenberg, IRELL & MANELLA
  LLP, Los Angeles, California; Ben Yorks, IRELL & MANELLA LLP, Newport
  Beach, California

        Counsel for Plaintiff

  Jack B. Blumenfeld, Jeremy A. Tigan, MORRIS, NICHOLS, ARSHT &
  TUNNELL LLP, Wilmington, Delaware; Robert Kent, TURNER BOYD LLP,
  Redwood City, California

        Counsel for Defendant


                             MEMORANDUM OPINION


  June 26, 2020
  Wilmington, Delaware
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 2 of 12 PageID #: 21025




                                                              c o ~NNOLL v
                                                UNITED STATES DISTRJCT JUDGE

        Pending before me is VLSI Technology LLC's motion to amend its

  Complaint. D.I. 257. By its motion, VLSI seeks to add claims for indirect

  infringement and for enhanced damages based on willful infringement of U.S.

  Patent Nos. 6,212,633 (the #633 patent) and 7,523,331 (the #331 patent). 1

  Defendant Intel Corporation opposes the motion insofar as the claims VLSI seeks

  to add are for pre-suit infringement. D.I. 275 at 1, 4. 2




  1
    VLSI also seeks in its motion to add claims for indirect infringement and for
  enhanced damages based on willful infringement of U.S. Patent Nos. 7,247,552
  (the #552 patent) and 8,081,026 (the #026 patent). D.I. 257 at 1. The case,
  however, has been stayed with respect to those patents; and the paiiies have agreed
  that "VLSI's requests [in the present motion to amend] to add allegations regarding
  the [#]026 and [#]552 patents need not be decided at this time." D.I. 617 at 3.
  2
    Intel also objected to VLSI's motion to the extent VLSI sought to add claims for
  enhanced damages based on post-suit willful infringement of the #633 patent,
  which expired before VLSI filed this suit. D.I. 275 at 18. In its reply brief,
  however, VLSI "clarif[ied] that it is not alleging post-filing willful infringement"
  of that patent. D .I. 286 at 2 n.1. For reasons not clear from the record, Intel has
  not objected to VLSI's remaining claims for post-suit indirect infringement and
  enhanced damages based on post-suit willful infringement. See VLSI Tech. LLC v.
  Intel Corp., 2019 WL 1349468, at *2 (D. Del. Mar. 26, 2019) (holding that "the
  complaint itself cannot serve as the basis for a defendant's actionable knowledge"
  for a willful infringement claim because "[t]he purpose of a complaint is not to
  create a claim but rath~r to obtain relief for an existing claim"); Kaufman v.
  Microsoft Corp., 2020 WL 364136, at *4 (S.D.N.Y. Jan. 22, 2020) (holding that
  "Plaintiffs theory [of post-suit knowledge of asserted patents] is without merit"
  and "not the law in this district").
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 3 of 12 PageID #: 21026




  I.    BACKGROUND

        VLSI's Complaint originally included claims for indirect infringement of the

  #633 and #331 patents and enhanced damages based on willful infringement of

  those patents. D.I. 1 ,r,r 32-33, 37, 114-15, 119. Intel, however, moved to dismiss

  those claims, D.I. 17, and I granted Intel's motion because the Complaint failed to

  state a plausible claim that Intel knew of or was willfully blind to Intel's

  infringement of the two patents, D.I. 110 at 5.

        In support of its attempt to reintroduce these claims to the case, VLSI seeks

  to add to the Complaint allegations that Intel "regularly monitors its competitors'

  activities, which are often in the same field and involve similar products"; that

  "Intel has acknowledged that competitors may have patents covering similar

  products"; that the prior assignee of the #633 and #331 patents, NXP, is Intel's

  competitor and Intel monitors NXP's activities; and that Intel previously engaged

  NXP to purchase "other NXP patents." Id., Ex. A ,r,r 32, 123.

        VLSI also seeks to add more detailed allegations regarding Intel's "publicly-

  known corporate policy forbidding its employees from reading patents held by

  outside companies or individuals." Id., Ex. A ,r,r 33, 124. VLSI's proposed

  amended complaint states that Intel employees "have admitted that this policy's

  purpose is to avoid possible triple damages for willful infringement." Id., Ex. A ,r

  33 (internal quotation marks omitted). And the proposed amended complaint


                                             2
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 4 of 12 PageID #: 21027




  alleges that "[b]ecause a patentee cannot recover triple damages for an infringer's

  mere knowledge of a patent, Intel's policy necessarily include[s] avoiding review

  of known patents to avoid learning of infringement." Id., Ex. A       ,r 3 3.
        VLSI argues that "[w]ith these new allegations, VLSI's proposed complaint

  states a claim that is more than plausible for enhanced damages based on Intel's

  willfulness, and for pre-filing indirect infringement." Id. at 2.

  II.   LEGAL STANDARDS

        A.     Motion to Amend

        "If the complaint, as amended, would not survive a motion to dismiss, leave

  to amend may be denied as futile." Delaware Display Grp. LLC v. Lenovo Grp.

  Ltd., Lenovo Holding Co., 2016 WL 720977, at *7 (D. Del. Feb. 23, 2016) (citation

  omitted). To survive a motion to dismiss, a complaint must set forth enough facts,

  accepted as true, to "state a claim to relief that is plausible on its face." Bell At!.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible "when

  the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged." Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Deciding whether a claim is

  plausible is a "context-specific task that requires the reviewing court to draw on its

  judicial experience and common sense." Id. at 679 ( citation omitted). Detailed

  factual allegations are not required, but the complaint must include more than mere



                                              3
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 5 of 12 PageID #: 21028




  "labels and conclusions" or "a formulaic recitation of the elements of a cause of

  action." Twombly, 550 U.S. at 555 (citation omitted).

        B.     Indirect Infringement

        Indirect infringement "requires knowledge of the patent in suit and

  knowledge of patent infringement." Commil USA, LLC v. Cisco Sys., Inc., 135 S.

  Ct. 1920, 1926 (2015). A patentee can establish knowledge of patent infringement

  by showing that the defendant was willfully blind-i.e., by showing that the

  defendant (1) subjectively believed that there was a high probability that the

  induced acts constituted infringement and (2) took deliberate actions to avoid

  learning of that fact. Global-Tech Appliances, Inc. v. SEE SA., 563 U.S. 754, 769

  (2011).

        C.     Enhanced Damages Based on Willful Infringement

        Section 284 of the Patent Act "gives district courts the discretion to award

  enhanced damages against those guilty of patent infringement." Halo Elecs., Inc.

  v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1935 (2016). The statute provides that "the

  comi may increase the damages up to three times the amount found or assessed."

  35 U.S.C. § 284. Although the Cami in Halo intentionally "eschew[ed] any rigid

  formula for awarding enhanced damages under§ 284," 136 S. Ct. at 1934, the

  Court held that the legal principles "developed over nearly two centuries of

  application and interpretation of the Patent Act ... channel the exercise of [the


                                            4
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 6 of 12 PageID #: 21029




  district court's] discretion" and "limit[ ] the award of enhanced damages to

  egregious cases of misconduct beyond typical infringement," id. at 193 5. Thus,

  enhanced damages awards under § 284 are available only in "egregious cases" of

  misconduct that involve more than "typical" infringement. Id. As the Court

  explained, the enhanced damages award provided by§ 284 was "designed as a

  'punitive' or 'vindictive' sanction for egregious infringement behavior ... [that]

  has been variously described in [the Court's] cases as willful, wanton, malicious,

  bad-faith, deliberate, consciously wrongful, flagrant, or-indeed-characteristic of

  a pirate." Id. at 1932.

        Although"§ 284 allows district courts to punish th[is] full range of culpable

  behavior," id. at 193 3, in the vast majority of patent cases filed today, claims for

  enhanced damages are sought based on allegations of willful misconduct-so

  much so that, even though the words "willful" and "willfulness" do not appear in

  § 284, plaintiffs and courts more often than not describe claims for enhanced

  damages brought under§ 284 as "willful infringement claims." Indeed, some

  parties and courts refer to such claims as willful infringement "causes of action"

  even though§ 271 of the Patent Act, which creates causes of action for direct,

  induced, and contributory infringement, does not mention or suggest such a thing




                                             5
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 7 of 12 PageID #: 21030




  as "willful infringement." 3

        The fact that willfulness is the most common type of misconduct alleged by

  plaintiffs who invoke § 284 makes sense, as willful conduct "serve[ s] as [the] floor

  for culpable behavior that may incur enhanced damages." ROBERT L. HARMON,

  CYNTI-IlA A. HOMAN & LAURA A. LYDIGSEN, PATENTS AND THE FEDERAL CIRCUIT,

  § 17.3(a), at 1378 (13th ed. 2017). It also explains the Court's statement in Halo

  that enhanced damages under § 284 "should generally be reserved for egregious

  cases typified by willful misconduct." 136 S. Ct. at 1934 (emphasis added).

        In assessing the egregiousness of a defendant's conduct for§ 284 purposes,

  "culpability is generally measured against the knowledge of the [defendant] at the

  time of the challenged conduct." Id. at 1933. The Court in Halo rejected the

  Federal Circuit's requirement announced in In re Seagate Technology, LLC, 497




  3
    See, e.g., Valinge Innovation AB v. Halstead New Eng. Corp., 2018 WL 2411218,
  at *5 (D. Del. May 29, 2018); Milo & Gabby, LLC v. Amazon.com, Inc., 12 F.
  Supp. 3d 1341, 1353 (W.D. Wash. 2014); Trs. of Univ. ofPa. v. St. Jude
  Children's Research Hosp., 982 F. Supp. 2d 518, 529-30 (E.D. Pa. 2013);
  MONEC Holding AG v. Motorola Mobility, Inc., 897 F. Supp. 2d 225,236 (D. Del.
  2012); Inv. Tech. Grp., Inc. v. Liquidnet Holdings, Inc., 759 F. Supp. 2d 387,409
  (S.D.N.Y. 2010); Powell v. Home Depot U.S.A., Inc., 715 F. Supp. 2d 1285, 1290
  (S.D. Fla. 2010); Dura Glob. Tech., Inc. v. Magna Donnelly Corp., 665 F. Supp.
  2d 787, 789 (E.D. Mich. 2009); Cognitronics Imaging Sys., Inc. v. Recognition
  Research Inc., 83 F. Supp. 2d 689, 691 (E.D. Va. 2000); Heil Co. v. Hartford
  Accident and Indem. Co., 937 F. Supp. 1355, 1361 (E.D. Wis. 1996); In re
  Recombinant DNA Tech. Pat. and Contract Litig., 850 F. Supp. 769, 771 (S.D. Ind.
  1994).


                                           6
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 8 of 12 PageID #: 21031




  F.3d 1360 (Fed. Cir. 2007) (en bane) that a patentee show "objective recklessness"

  in order to prove willful misconduct for § 284 purposes. The Court reasoned that

  the "objective recklessness" test insulated many of the most culpable infringers

  from§ 284's punitive sanctions because it made dispositive invalidity and non-

  infringement defenses asserted at trial even if the infringer had not acted on the

  basis of those defenses or was even aware of them. In the Court's words: "Under

  that standard, someone who plunders a patent-infringing it without any reason to

  suppose his conduct is arguably defensible-can nevertheless escape any

  comeuppance under§ 284 solely on the strength of his attorney's ingenuity."

  Halo, 136 S. Ct. at 1933. Thus, the Court held that, in cases where the asserted

  basis for enhanced damages is willful misconduct, it is "[t]he subjective willfulness

  of [the] patent infringer, intentional or knowing, [that] may warrant enhanced

  damages, without regard to whether his infringement was objectively reckless."

  Id.

        The Court's "intentional or knowing" clause makes clear that willful

  infringement is-at a minimum-knowing infringement. This standard is

  consistent with the Supreme Court's holding in Global-Tech, that "induced

  infringement under§ 271(b) requires knowledge that the induced acts constitute

  patent infringement." 563 U.S. at 766. Since§ 284 enhanced damages are

  available in cases of induced infringement, see, e.g., Barry v. Medtronic, Inc., 2019


                                            7
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 9 of 12 PageID #: 21032




  WL 302886, at *17 (Fed. Cir. Jan. 24, 2019); SynQor, Inc. v. Artesyn Techs., Inc.,

  709 F.3d 1365, 1385 (Fed. Cir. 2013); ACCO Brand, Inc. v. ABA Locks Mfrs. Co.,

  501 F.3d 1307, 1314 (Fed. Cir. 2007); Metabolite Labs., Inc. v. Lab. Corp. ofAm.

  Holdings, 370 F.3d 1354, 1371 (Fed. Cir. 2004), and since, under Halo,§ 284's

  enhanced damages award is reserved only for egregious cases, it would seem

  incongruous if not illogical to require a lesser showing of culpability for enhanced

  damages under § 284 than for induced infringement under § 271 (b ).

         The Federal Circuit emphasized in SRI International, Inc. v. Cisco Systems,

  Inc., 930 F.3d 1295 (Fed. Cir. 2019) that under Halo enhanced damages are

  available only if a showing of something more than intentional or knowing

  infringement is made:

               As the Supreme Court stated in Halo, "[t]he sort of
               conduct warranting enhanced damages has been
               variously described in our cases as willful, wanton,
               malicious, bad-faith, deliberate, consciously wrongful,
               flagrant, or-indeed-characteristic of a pirate." While
               district courts have discretion in deciding whether or not
               behavior rises to that standard, such findings "are
               generally reserved for egregious cases of culpable
               behavior." Indeed, as Justice Breyer emphasized in his
               concurrence, it is the circumstances that transform simple
               "intentional or knowing" infringement into egregious,
               sanctionable behavior, and that makes all the difference.

  Id. (emphasis in original) (citations omitted). 4


  4
    I am aware that in Arctic Cat Inc. v. Bombardier Recreational Products Inc., 876
  F.3d 1350, 1371 (Fed. Cir. 2017), the Federal Circuit held that proof that a

                                              8
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 10 of 12 PageID #: 21033




         Neither the Supreme Court in Halo nor the Federal Circuit in SRI directly

   addressed the pleading requirements for an enhanced damages claim. Because of

   the difficulty in articulating precisely the range or type of circumstances that would

   transform a "simple 'intentional or knowing'" infringement claim into an enhanced

   damages claim, the safest course is to allow an enhanced damages claim to proceed

   beyond the pleadings stage if the operative pleading alleges facts from which it can

   be plausibly inferred that the party accused of infringement had knowledge of the

   asserted patent and lmowledge that the party's alleged conduct constituted,              I


   induced, or contributed to infringement of the asse1ted patent. And since the

   doctrine of willful blindness applies in patent cases, see Global-Tech, 563 U.S. at



  defendant "should have lmown that its actions constituted an unjustifiably high risk
  of infringement" was enough to establish willfulness under Halo. In so holding,
  the Comt expressly rejected the defendant's argument that this "'should have
  lmown' standard contradicts Halo." Id. Two other Federal Circuit decisions
  issued after Halo held that a plaintiff can establish willfulness for § 284 purposes
  with proof that "the defendant acted despite a risk of infringement that was either
  lmown or so obvious that it should have been lmown." WesternGeco L.L. C. v. Ion
  Geophysical Corp., 837 F.3d 1358, 1362 (Fed. Cir. 2016) (internal quotation marks
  and citations omitted), rev'd on other grounds, 138 S. Ct. 2129 (2018); see also
  WCM Indus., Inc. v. JPS Corp., 721 F. App'x 959, 970 (Fed. Cir. 2018) (citing
  Arctic Cat, 876 F.3d at 1371) (holding that in reviewing "under the new Halo
  standard" a district court's award of enhanced damages, "we must determine
  whether the evidence, when viewed in the light most favorable to [the plaintiff],
  was sufficient to prove by a preponderance of the evidence that [the defendant]
  acted despite a risk of infringement that was either lmown or so obvious that it
  should have been lmown to [the defendant]"). All three of these cases were
  decided before SRI, and, in my view, cannot be reconciled with Halo. I will
  therefore follow SRI.


                                             9
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 11 of 12 PageID #: 21034




   766, a willful infringement-based claim for enhanced damages survives a motion

  to dismiss if it alleges facts from which it can be plausibly inferred that the pmiy

   accused of infringement ( 1) had knowledge of or was willfully blind to the

   existence of the asserted patent and (2) had knowledge of or was willfully blind to

  the fact that the pmiy's alleged conduct constituted, induced, or contributed to

   infringement of the asserted patent.

   III.   DISCUSSION

          I will deny VLSI's motion to amend because VLSI's attempt to reallege its

   claims for pre-suit indirect infringement of the #633 and #331 patents and

  willfulness-based enhanced damages would be futile. Although, as I previously

  held, VLSI "plausibly alleges that Intel knew of the existence of the #633 [and]

  #3 31 patents," D .I. 110 at 3, VLSI' s proposed amended complaint does not

  plausibly allege that Intel knew of or was willfully blind to Intel's infringement of

  the #633 and #331 patents.

          First, the new proposed allegations that VLSI seeks to add to its Complaint

  do not support a plausible inference that Intel knew it infringed the #633 and #331

  patents. The allegations state that Intel monitored its competitors' activities

  generally (including the prior assignee of the asserted patents, NXP), that Intel

  knew its competitors "may have" patents covering Intel's similar products, and that

  Intel engaged NXP to acquire "other" NXP patents. D.I. 257, Ex. A      ,r,r 32,   123.


                                            10
Case 1:18-cv-00966-CFC-CJB Document 626 Filed 06/26/20 Page 12 of 12 PageID #: 21035




   None of those allegations, however, specifically concern the #633 or #331 patents.

   Allegations about monitoring competition generally and about patents not asserted

   here do not plausibly establish that Intel had knowledge of infringement of the

   #633 and #331 patents.

         The proposed new allegations also fail to allege plausibly that Intel was

   willfully blind to its infringement of the #633 and #331 patents. VSLI argues that

   willful blindness can be plausibly infened from its new allegations regarding

   Intel's "publicly-known corporate policy forbidding its employees from reading

  patents held by outside companies or individuals." D.I. 257 at 7. But having a

   general policy with respect to thousands of patents in a field of technology does

  not plausibly establish or imply that Intel subjectively believed there was a high

  probability that its acts constituted infringement of two specific patents.

   IV.   CONCLUSION

         For the foregoing reasons, I will grant in part and deny in pait VLSI's

  motion to amend the Complaint. I will grant the motion insofar as VLSI seeks to

  add claims based on post-suit infringement. I will deny the motion in all other

  respects.

         The Comt will enter an order consistent with this Memorandum Opinion.




                                            11
